Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 4, filed 6/18/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 13 and 14, have been fully considered and are persuasive. The amendments to claims 13 and 14 overcome the previous 112(b) rejections of claims 13 and 14. The 35 U.S.C. 112(b) rejection of claims 13 and 14 have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-4, 8, 11, and 13 have been considered but are moot in view of the new grounds for rejection. Applicant has amended claim to recite an instance “wherein the bone augmentation piece comprises at least one implant receiving hole for receiving an implant in the main part, the implant receiving hole being defined by a hole wall having a closed surface” into independent claim 1.  In response to Applicant’s amendment Examiner has added reference De Clerck et. al. (U.S. 2018/0132870).
Additionally, applicant’s arguments with respect to claim(s) 1, 5-7, 9-10, 12, and 14  have been considered but are moot because the new ground of rejection relies on a different interpretation of Ali (U.S. 8,485,820) and additional references to teach newly amended limitations that have not been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the arguments against Ali in the section labeled Rejection under 35 USC § 102, it was argued that Ali did not have a hole in the was also argued that the rim in figure A does not have a thickness of more than five times the thickness of the web. Examiner disagrees. Via the generic definition of thick, it is taken that a thickness would be the overall distance between the opposite sides of a member. As such, the distance between the opposite sides of the rim (being the leftmost and rightmost parts of the rim) defined in figure A would be over five times the size of the webs defined in figure A. As such, Ali is still taken to broadly teach this limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali (U.S. Patent No. 8,485,820).
Regarding claim 1, Ali  discloses a bone augmentation piece for filling out a defective area in a bone, comprising a main part (500, Fig. 2a) which is adapted to be inserted into the defective area without a gap, as the device is custom made to fit this area (col. 5, lines 4-13) and is filled with bone filler material which would further eliminate all gaps (col. 9, lines 9-15), wherein the main part (500) comprises a rim (as shown in Fig. A, derived from Fig. 5) at least partially surrounding a truss-type structure made of a plurality of webs (as shown in Fig. A), as the rim covers a periphery portion of the truss-type structure and therefore at least partially surrounds it, the webs having cavities (as shown in Fig. A)  which define meshes (as shown in Fig. A), wherein the webs and meshes are surrounded at a periphery of the webs and meshes by the rim so as to partially enclose the webs and meshes, as the rim covers and therefore partially encloses the top portion of the webs and meshes (as shown in Fig. A), the rim having more than five times a thickness of a web, as the rim is shown to extend over the length of more than five webs and therefore would have a thickness as measured horizontally from the point of view of Fig. A of more than five times a thickness of a web (as shown in Fig. A), wherein the main part (500) may be entirely composed calcium phosphate (col. 10, lines 34-37), a bioresorbable ceramic material wherein the bone augmentation piece comprises at least one implant receiving hole for receiving an implant in the main part (being the hole of part 567 that is part of part 500 in figure 1B but labeled in figure 5 that parts 579 insert into in figures 5 and 6), the implant receiving hole being defined by a hole wall having a closed surface (as per figure 6, parts 567 would have a closed surface to which part 579 would interface with).

    PNG
    media_image1.png
    664
    804
    media_image1.png
    Greyscale

Regarding claim 5, Ali discloses the bone augmentation piece according to claim 1, wherein the webs (as shown in Fig. A) are identical as to at least some of the material properties, as they are made of the same material (col. 5, lines 14-25; col. 10, lines 34-37).  
Regarding claim 6, Ali discloses the bone augmentation piece according to claim 1, wherein the webs are linear/straight (Fig. 5).  
Regarding claim 7, Ali discloses the bone augmentation piece according claim 1, wherein the webs (as shown in Fig. A) and meshes (as shown in Fig. A) define a wall (as shown in Fig. A) designed in the form of a pocket (as shown in Fig. A), which is interpreted as a pocket as it is a mostly empty space which can be filled with another material (Fig. 7).  
Regarding claim 9, Ali discloses kit consisting of a bone augmentation piece according to claim 1 comprising an implant (670 and 549) inserted therein to (Fig. 11), as the bone augmentation piece is used in conjunction with several additional components which could collectively with the bone augmentation piece be interpreted as a kit. 
Regarding claim 10, Ali discloses the bone augmentation piece according to claim 1 , wherein the bone augmentation piece is used as a drill jig, as holes in the top of the bone augmentation piece are used to guide the direction of screws which are drilled into the bone augmentation piece (Figs. 7-12).  
Regarding claim 12, Ali discloses the bone augmentation piece according to claim 1, wherein at least one end of the main part (500) is not enclosed by the rim (as shown in Fig. A) so as to expose the webs and meshes (as shown in Fig. A).
Regarding claim 14, Ali discloses the bone augmentation piece according to claim 1, wherein the bone augmentation piece is entirely composed of calcium phosphate (col. 10, lines 34-37), which is a bioresorbable ceramic material.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al. (U.S. Patent No. 5,496,372) in view of Dean et al. (U.S. 2017/0014169) and De Clerck et. al. (U.S. 2018/0132870).
Regarding claims 1 and 13, Hamamoto et al. discloses a bone augmentation piece for filling out a defective area in a bone, comprising a main part (S1, Fig. 1) which is adapted to be inserted into the defective area without a gap, as the bone augmentation piece is designed for bone ingrowth (col. 6, lines 36-39), which would remove any gap, wherein the main part (S1) comprises a rim (as shown in Fig. B, derived from Fig. 2) at least partially surrounding a truss-type structure made of a plurality of webs (as shown in Fig. B), the webs having cavities (H) which define meshes (as shown in Fig. B), wherein the webs and meshes are surrounded at a periphery of the webs and meshes by the rim so as to partially enclose the webs and meshes (as shown in Fig. B), the thickness of the rim (as shown in Fig. B) being equal to the difference between P1 and the radius of a cavity (H, Fig. 2), and therefore being equal to 875 μm (col. 6, lines 51-57). As the thickness of a web is 100 μm (col. 6, lines 53-55), the rim (as shown in Fig. B) has more than five times the thickness of a web (as shown in Fig. B) 
Hamamoto et al. does not disclose that the main part is entirely composed of one or more of a biodegradable metallic material and bioresorbable polymer or ceramic material (claim 1) or that the bone augmentation piece is entirely composed a biodegradable metallic material (claim 13). Dean et al. discloses bone replacement device analogous to that of Hamamoto et al. Dean et al. teaches that such a device may be made from a biodegradable magnesium alloy, which can be configured to form a strong implant that can be tuned to resorb at a rate following the expected bone wound healing process (paragraph 0176). Dean et al. also teaches that devices left in place after the bone has healed may subsequently cause stress shielding due to its high stiffness compared to the surrounding host bone and may result in resorption of the shielded bone (paragraph 0013). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Hamamoto et al. with the teachings of Dean et al., by substituting the material of the main part and the bone augmentation piece entirely with biodegradable magnesium, as this material is resorbed at a rate following the expected bone wound healing process and as constructing the device from a biodegradable material would prevent the negative complications of stress shielding and bone resorption associated with non-biodegradable materials.
From here, Neither Hamamoto nor Dean would teach an instance wherein the bone augmentation piece comprises at least one implant receiving hole for receiving an implant in the main part, the implant receiving hole being defined by a hole wall having a closed surface. Instead, De Clerck (2018/0132870) would teach an instance wherein the bone augmentation piece comprises at least one implant receiving hole (being the borehole part 11 in [0052], shown in figure 3) for receiving an implant in the main part (the boreholes 11 would receive a screw, often referred to as part 6 in [0054] that are part of the implanted device), the implant receiving hole being defined by a hole wall having a closed surface (as the boreholes are created by drilling into bone, said holes would have a closed surface in the walls of the hole). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the implant receiving hole of De Clerck into Hamamoto and Dead for the purpose of implementing a means to secure the bone augmentation device of Hamamoto in view of Dean into the body of the patient. While an insertion into the body is within Hamamoto and Dean, the borehole and screw means of De Clerck would provide an additional means to secure the implant within the bone of the user. 

    PNG
    media_image2.png
    524
    712
    media_image2.png
    Greyscale

Regarding claim 2, the present combined citation discloses the bone augmentation piece according to claim 1. Additionally, Hamamoto et al. discloses that the plurality of webs (as shown in Fig. B) are intersecting and are interconnected at an intersection point (as shown in Fig. B).
Regarding claim 3, the present combined citation discloses the bone augmentation piece according to claim 1. Additionally, Hamamoto et al. discloses that the webs (as shown in Fig. B) form a grid structure in which a majority of the meshes (as shown in Fig. B) have an equal surface area, as each mesh is identical and would therefore have the same surface area.
Regarding claim 4, the present combined citation discloses the bone augmentation piece according to claim 3. Additionally, Hamamoto et al. discloses that the meshes (as shown in Fig. B) take a rectangular shape from one planar view point of the meshes (Fig. 3).  
Regarding claim 8, the present combined citation discloses the bone augmentation piece according to claim 2. Additionally, Hamamoto et al. discloses that the thickness of the webs (as shown in Fig. B) is within the range of one quarter to one tenth of the length of the webs (as shown in Fig. B) between two intersection points (as shown in Fig. B). A length of webs between intersection points would be equal to the horizontal interval between cavities (H), as an intersection point is located at the edge of each cavity (Fig. 2). A length of webs between intersection points would therefore be equal to 500 μm (col. 6, lines 53-55). A thickness of the webs is 100 μm (col. 6, lines 6-9), which one fifth of the length of the webs (as shown in Fig. B) between two intersection points (as shown in Fig. B), and is therefore within the range of one quarter to one tenth of the length of the webs (as shown in Fig. B) between two intersection points (as shown in Fig. B).
Regarding claim 11, the present combined citation discloses the bone augmentation piece according to claim 1. Additionally, Hamamoto et al. discloses that the webs (as shown in Fig. B) form a grid structure in which the majority of the meshes (as shown in Fig. B) has an equal surface area, as each mesh is identical and would therefore have the same surface area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rostami (US Pub No.: 2017/0290645) discloses a fixation means for a dental implant with an implant hole shown in figure 1A. Peng (US Pub No.: 2017/0165072) discloses a screw with a hole 15 for an implant in figure 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774